Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), filed on 11/30/2020 in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/30/2020 has been entered.  Claims 1-20 are pending.  
Response to Arguments
2.	Applicant's arguments have been fully considered but they are not persuasive. The applicant argues the following issues.
(A)	Rejection under 35 U.S.C. 102
Applicant argues with respect to independent claims such as claim 1 that the amended limitation overcome current rejection.
Examiner respectfully disagrees.  See Examiner’s response and explanation in the rejection section below. 
Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

4.	Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-22 of US Patent No. 9105014 in view of ON (Official Notice).  As to claim 1, claim 1 of the patent discloses the claimed invention substantially, including a sending step, but does not expressly disclose a respective receiving step.  An official notice is taken here that it is a known practice at the time of the invention to have receiving step corresponding to a sending step, in order to enable a cooperative system.  Claims 2-20 are similarly rejected.
5.	Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of US Patent No. 9749270 in view of ON (Official Notice).  As to claim 1, claim 1 of the patent discloses the claimed invention substantially, including a sending step, but does not expressly disclose a respective receiving step.  An official notice is taken here that it is a known practice at the time of the invention to have receiving step corresponding to a sending step, in order to enable a cooperative system.  Claims 2-20 are similarly rejected.
5.	Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of US Patent 10158589.  Although the conflicting claims are not identical, they are not patentably distinct from each other because all limitations of the independent claim 1 of the instant application are claimed in claim 1 of the patent, claim 1 of the patent is more specific.  Claims 2-20 are rejected similarly, as being corresponding to claims 2-20 of the patent, respectively.  Thus the invention of claims 1-20 of the patent is in effect a "species" of the "generic" invention of claims 1-20 of the instant application.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).
Claim Rejections - 35 USC § 102
6.	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

7.	Claims 1, 3-5,  9, 11-13, 17 and 19-20  rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Dawson (US 2010/0083138).
As to claim 1, Dawson discloses a system comprising:
a processor; and memory coupled to the processor and storing instructions (figure 4) that, when executed by the processor, cause the system to perform operations comprising:
responsive to a recipient at a computing device selecting an embedded avatar in a first electronic communication sent by a sender ([0024]-[0029]; figures 1 and 3, wherein the electronic display of the symbiont as a supervisory avatar to the participating avatar is a first electronic communication sent by a sender, i.e. the symbiont’s provider or the processing entity that provides/implements the symbiont.  The supervisory avatar appearing to the participating avatar is embedded in such a displayed communication.  The submitting of a query by a participating avatar to the symbiont appearing as the supervisory avatar as disclosed in [0025] is equivalent to selecting the embedded avatar), providing an interface through which the recipient interacts to submit a query via the embedded avatar ([0026]-[0029], submitting a query by the participant via avatar indicates an interface);
receiving the query via a communication protocol ([0025], “The supervisory avatar 30 may communicate directly with either or both of user avatar 22 and the second avatar 20 through a communication medium 32 appropriate to the selected symbiont type and to a norm of avatar engagement of the virtual universe”); 
parsing and analyzing the received query ([0029], “parses a query from the associated participant avatar or a chat or instant messaging (IM) communication between the participant and another VU avatar/participant”,);
retrieving an answer corresponding to the parsed and analyzed query from electronic communications sent or received by the sender ([0029], “the symbiont performs one or more actions…suggesting an answer….in response to a communication with another VU participant avatar…”.  See also figure 3);
sending the answer to the second computing device (see 112 rejection and Examiner’s interpretation above.  See [0029]); and
initiating display of the answer via the embedded avatar on the computing device ([0029]).
As to claim 9, see similar rejection to claim 1.
As to claim 17, see similar rejection to claim 1.
As to claim 3, Dawson discloses the system of claim 1, wherein the answer is retrieved from: an agenda ([0029], “…processing the event in view of the at least one symbiont agenda”), a folder, a previous answer, a calendar, a resume, or an expert system with artificial intelligence.
As to claim 11, see similar rejection to claim 3.
As to claim 19, see similar rejection to claim 3.
As to claim 4, Dawson discloses the system of claim 1, wherein the memory further stores instructions causing the system to perform operations comprising: sending a notification indicating the query to the sender based on a rule ([0029], specified agendas can be considered a rule).
As to claim 12, see similar rejection to claim 4.
As to claim 20, see similar rejection to claim 4.

identifying that the sender has an online connection ([0029], the sender is identified to be connected to the participants); and
relaying the corresponding answer to the computing device, wherein the answer appears on a display of the computing device ([0029] and figure 1).
As to claim 13, see similar rejection to claim 5.
Claim Rejections - 35 USC § 103
8.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

9.	Claims 2, 7-8, 10, 15-16, and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dawson, as applied to claim 1 above, and further in view of Serlet (US 2008/0216092).  
As to claim 2, Dawson discloses the system of claim 1, wherein the embedded avatar represents the sender ([0026]-[00299], the symbiont as a sender), but does not expressly disclose wherein the electronic communications sent or received by the sender includes emails associated with the parsed and analyzed query.
Serlet discloses a concept of using emails to communicate queries ([0020].  
At the time of the invention, it would have been obvious for an ordinary skilled in the art to combine Dawson with Serlet.  The suggestion/motivation of the combination would have been to sharing avatars (Serlet, [0020]).

As to claim 18, see similar rejection to claim 2.
As to claim 7, Dawson-Serlet discloses the system of claim 1, wherein the communication protocol is: 
SMTP (Simple Mail Transfer Protocol) (see citation in rejection to claim 2 above, wherein the query is via email which implies SMTP protocol.  Also see Serlet, [0013], “E-mail…SMTP…”) , SIP (Session Initiation Protocol), SIMPLE (SIP for Instant Messaging and Presence Leveraging Extensions), APEX (Application Exchange), Prim (Presence and Instance Messaging Protocol), XMPP (Extensible Messaging and Presence Protocol), IMPS (Instant Messaging and Presence Service), RTMP (Real Time Messaging Protocol), STM (Simple TCP/IP Messaging) protocol, or Azureus Extended Messaging Protocol.
As to claim 15, see similar rejection to claim 7.
As to claim 8, Dawson discloses the claimed invention substantially as discussed in claim 1, but does not expressly disclose wherein the memory further stores instructions for causing the system to perform operations comprising: storing one or more message-identifications (MSG- 1Ds), the one or more MSG-IDs uniquely identifying each message created by the sender.  Serlet discloses storing one or more message-identifications (MSG- 1Ds), the one or more MSG-IDs uniquely identifying each message created by the sender ([0017]).
At the time of the invention, it would have been obvious for an ordinary skilled in the art to combine Dawson with Serlet.  The suggestion/motivation of the combination would have been to identify messages (Serlet, [0017]).
	As to claim 16, see similar rejection to claim 8.
10.	Claims 6 and 14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dawson, as applied to claim 1 above, and further in view of Jones et al (US 2007/0174273).  

providing the answer in an audio format via the embedded avatar ([0042]), but does not expressly disclose receiving the query in an audio format; performing a speech-to-text transformation on the audio query.
Jones discloses receiving a query in an audio format; performing a speech-to-text transformation on the audio query ([0104]).
At the time of the invention, it would have been obvious for an ordinary skilled in the art to combine Dawson with Jones.  The suggestion/motivation of the combination would have been to enable audio queries (Jones, [0104]).
As to claim 14, see similar rejection to claim 6.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUA FAN whose telephone number is (571)270-5311.  The examiner can normally be reached on 9-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on (571)272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/HUA FAN/, J.D., Ph.D.Primary Examiner, Art Unit 2449